Citation Nr: 1317208	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  10-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  This case was remanded by the Board in October 2012 for additional development.


FINDING OF FACT

In March 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

An August 2010 rating decision denied service connection for hypertension.  The Veteran filed a notice of disagreement with that rating decision, and perfected an appeal in October 2010.  The issue was remanded by the Board in October 2012 for additional development.  In a March 2013 communication from the Veteran and the Veteran's representative, the Veteran reported that he was satisfied with a previously rendered decision and wished to withdraw any remaining issues that had been remanded to the Appeals Management Center by the Board.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2012).  Withdrawal may be made by the Veteran or by the authorized representative.  38 C.F.R. § 20.204(c) (2012).

With regard to the issue of entitlement to service connection for a hypertension, prior to the promulgation of a decision by the Board, the Veteran stated that he wanted to withdraw his appeal of that issue.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issue of entitlement to service connection for hypertension.  Therefore, the Board finds that the Veteran has withdrawn the claim, and the Board does not have jurisdiction to review the appeal.  Therefore, the issue of entitlement to service connection for hypertension is dismissed.


ORDER

The claim of entitlement to service connection for hypertension is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


